__________

 

SECURED LOAN AGREEMENT

 

- Between -

 

CUE RESOURCES LTD.

 

- And -

 

URANIUM ENERGY CORP.

 

(Of an issue of an aggregate Principal Sum of up to $335,000.00 by the Borrower)

Principal Sum:   $335,000.00.

Interest:   3% per annum payable at maturity.

Payment date:   Earlier of March 31, 2012 or the closing of the
  Transaction (as defined herein).

 

Dated as of January 20, 2012



--------------------------------------------------------------------------------



SECURED LOAN AGREEMENT

THIS SECURED LOAN AGREEMENT

is made as of the 20th day of January, 2012 (the "Execution Date").



BETWEEN

:



Cue Resources Ltd.

, a company incorporated under the laws of the Province of British Columbia,
Canada, and having an address for notice and delivery located at Suite 1430, 800
West Pender Street, Vancouver, British Columbia, Canada, V6C 2V6



(the "Borrower");

AND

:



Uranium Energy Corp.,

a company incorporated under the laws of the State of Nevada, U.S.A., and having
an address for notice and delivery located at Suite 320, 1111 West Hastings
Street, Vancouver, British Columbia, Canada, V6E 2J3



(the "Lender");

(and the Borrower and the Lender being hereinafter singularly also referred to
as a "Party" and collectively referred to as the "Parties" as the context so
requires).

WHEREAS

:



(A)     The Borrower is a corporation duly incorporated under the laws of the
Province of British Columbia, Canada, and is a reporting issuer in British
Columbia and Alberta and has its common shares listed for trading on the TSX
Venture Exchange;

(B)     The Lender is a corporation duly incorporated under the laws of the
State of Nevada, U.S.A., is a reporting company and issuer in each of the United
States and in various Provinces within Canada, respectively, and has its common
shares listed for trading on the NYSE Amex Equities stock exchange;

(C)     In accordance with the terms and conditions of a certain letter
agreement dated for reference December 21, 2011 (the "Letter Agreement"), as
entered into between the Parties, the Lender intends to acquire all of the
issued and outstanding common shares of the Borrower by way of a plan of
arrangement (collectively, the "Transaction") pursuant to an acquisition
agreement between the Parties (the "Acquisition Agreement");



--------------------------------------------------------------------------------



(D)     Upon execution of the Acquisition Agreement and the Support Agreements,
and in order to assist the Borrower with meeting various operational costs
incurred prior to the completion of the proposed Transaction, the Lender had
agreed, in accordance with the terms of the Letter Agreement, to advance, by way
of loan or loans to the Borrower (collectively, the "Loan"), the aggregate
principal sum of $335,000.00 (the "Principal Sum"), on the basis of certain
security for such Principal Sum monies (collectively, the "Security") and with
simple interest accruing on the Principal Sum at the rate of three percent (3%)
per annum (the "Interest"), payable in full at maturity; and

(E)     The Parties acknowledge and agree that there have been various
discussions, negotiations, understandings and agreements between them relating
to the principle terms and conditions of the within Loan of the Principal Sum
monies and the Security therefore as contemplated therein and, correspondingly,
that it is their intention by the terms and conditions of this "Secured Loan
Agreement" (the "Agreement") to clarify their respective duties and obligations
with respect to the within Loan and Security to be provided hereunder, all in
accordance with the terms and conditions of this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT

in consideration of the prior and ongoing advancement by the Lender to the
Borrower of up to the entire and aggregate Principal Sum by way of the within
Loan, the receipt and sufficiency of which is hereby acknowledged by the
Borrower, and in consideration of the mutual agreements herein contained, the
parties mutually covenant and agree as follows:



Article I
GENERAL PROVISIONS, SCHEDULES AND INTERPRETATION

1.1     Entire agreement. This Agreement constitutes the entire agreement to
date between the Parties and supersedes every previous agreement, communication,
expectation, negotiation, representation or understanding, whether oral or
written, express or implied, statutory or otherwise, between the Parties with
respect to the subject matter of this Agreement and including, without
limitation, the terms and conditions of the Letter Agreement as they refer to
the Loan only.

1.2     Enurement. This Agreement will enure to the benefit of and will be
binding upon the Parties and their respective successors and assigns.

1.3     Schedule. The Schedule to this Agreement is hereby incorporated by
reference into this Agreement in its entirety.

1.4     Time of the essence. Time will be of the essence of this Secured Loan
Agreement.

-2-



--------------------------------------------------------------------------------



1.5     Representation and costs. It is hereby acknowledged by each of the
Parties that McMillan LLP, Lawyers - Patent & Trademark Agents, acts solely for
the Lender, and, correspondingly, that the Borrower has been required by each of
McMillan LLP and the Lender to obtain independent legal advice with respect to
its review and execution of this Agreement. In addition, it is hereby further
acknowledged and agreed by the Parties that McMillan LLP, and certain or all of
its principal owners or associates, from time to time, may have both an economic
or shareholding interest in and to the Lender and/or a fiduciary duty to the
same arising from either a directorship, officership or similar relationship
arising out of the request of the Lender for certain of such persons to act in a
similar capacity while previously acting for the Lender as counsel.
Correspondingly, and even where, as a result of this Agreement, the consent of
each Party to the role and capacity of McMillan LLP, and its principal owners
and associates, as the case may be, is deemed to have been received, where any
conflict or perceived conflict may arise, or be seen to arise, as a result of
any such capacity or representation, each Party acknowledges and agrees to, once
more, obtain independent legal advice in respect of any such conflict or
perceived conflict and, consequent thereon, McMillan LLP, together with any such
principal owners or associates, as the case may be, shall be at liberty at any
time to resign any such position if it or any Party is in any way affected or
uncomfortable with any such capacity or representation. Each Party to this
Secured Loan Agreement will also bear and pay its own costs, legal and
otherwise, in connection with its respective preparation, review and execution
of this Agreement and, in particular, that the costs involved in the preparation
of this Agreement, and all documentation necessarily incidental thereto, by
McMillan LLP, shall be at the cost of the Lender.

1.6     Applicable law. The situs of this Agreement is Vancouver, British
Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia.

1.7     Further assurances. The Parties, jointly and severally, covenant and
agree to forthwith, upon request, execute and deliver, or cause to be executed
and delivered, such further and other deeds, documents, assurances and
instructions as may be required by the Parties or their respective counsel in
order to carry out the true nature and intent of this Agreement.

1.8     Invalid provisions. If any provision of this Agreement is at any time
unenforceable or invalid for any reason it will be severable from the remainder
of this Agreement and, in its application at that time, this Agreement will be
construed as though such provision was not contained herein and the remainder
will continue in full force and effect and be construed as if this Agreement had
been executed without the invalid or unenforceable provision.

1.9     Currency. Unless otherwise stipulated, all payments required to be made
pursuant to the provisions of this Agreement and all money amount references
contained herein are in lawful currency of the United States of America.

1.10     Severability and construction. Each Article, section, paragraph, term
and provision of this Agreement, and any portion thereof, shall be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to any of the Parties
is a party, that ruling shall not impair the operation of, or have any other
effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and agreement as of the date upon which the ruling becomes
final).

-3-



--------------------------------------------------------------------------------



1.11     Captions. The captions, section numbers and Article numbers appearing
in this Agreement are inserted for convenience of reference only and shall in no
way define, limit, construe or describe the scope or intent of this Agreement
nor in any way affect this Agreement.

1.12     Counterparts. This Agreement may be signed by the Parties in as many
counterparts as may be necessary and, if required, by facsimile, each of which
so signed being deemed to be an original, and such counterparts together shall
constitute one and the same instrument and notwithstanding the date of execution
will be deemed to bear the Execution Date as set forth on the front page of this
Agreement.

1.13     No partnership or agency. The Parties have not created a partnership
and nothing contained in this Agreement shall in any manner whatsoever
constitute any Party the partner, agent or legal representative of the other
Party, nor create any fiduciary relationship between them for any purpose
whatsoever. No Party shall have any authority to act for, or to assume any
obligations or responsibility on behalf of, the other Party except as may be,
from time to time, agreed upon in writing between the Parties or as otherwise
expressly provided.

1.14     Consents and waivers. No consent or waiver expressed or implied by
either Party in respect of any breach or default by the other Party in the
performance by such other of its obligations hereunder shall:

(a)     be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;

(b)     be relied upon as a consent to or waiver of any other breach or default
of the same or any other obligation;

(c)     constitute a general waiver under this Agreement; or

(d)     eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.

1.15     Remedies non-exclusive. No remedy herein and any and all supporting
documents which are conferred on the Lender is intended to be exclusive. Each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or under law, equity or by statute or otherwise.
Commencement of exercising any remedy by the Lender shall not preclude the
simultaneous or later exercise by the Lender of any and all other remedies.

1.16     Notices. Any notice, direction or other document or instrument required
or permitted to be given under this Agreement shall be in writing and may be
given by delivering or mailing by registered mail or sending by telegram, telex,
facsimile transmission or by any other similar form of electronic communication
to the addresses set forth first above for each of the Parties . All such
notices, directions or documents aforesaid shall:

-4-



--------------------------------------------------------------------------------



(a)     if delivered be deemed to have been given or made at the time of
delivery;

(b)     if mailed by registered mail and properly addressed be deemed to have
been given or made on the fifth day following the day on which it was so mailed
or posted provided that if there shall be a strike amongst the personnel of the
post office or other labour strike or dispute which would affect delivery of
such mail in the normal course, then any such notices or materials shall only be
effective if actually delivered; and

(c)     if sent by telegram, telex, facsimile transmission or by other similar
form of electronic communication be deemed to have been given or made on the
date following the day on which it was so transmitted.

Any Party may give written notice of change of address in the same manner as
provided above to the other Parties and upon which such address shall be the
address for the giving of notices hereunder.

1.17     No merger of judgment. The taking of judgment by the Lender on any
covenant contained herein or on any covenant set forth in this Agreement or
other security agreements, for payment of the indebtedness or performance of
obligations thereby secured, does not operate as a merger of any such covenant
or affect the rights of the Lender to interest at the rate and times provided in
this Agreement on any of the money owing to the Lender hereunder, and that
judgment shall provide that the interest thereon shall be calculated at the same
rate and in the same manner as herein provided until the judgment is fully paid
and satisfied.

1.18     Prior regulatory approval. The terms and conditions of this Agreement
and including, without limitation, the advancement, by way of Loan or Loans to
the Borrower under the terms and conditions of this Agreement, of any Principal
Sum hereunder, is subject to the prior approval of any regulatory authority
having jurisdiction over the affairs of the Parties.

1.19     Schedule. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following shall
represent the Schedule which is attached to this Agreement and which forms a
material part hereof:

Schedule

Description

Schedule "A":

Security Agreement.

1.20     Interpretation. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

(a)     the words "herein", "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
section or other subdivision of this Agreement;

-5-



--------------------------------------------------------------------------------



(b)     the headings are for convenience only and do not form a part of this
Agreement nor are they intended to interpret, define or limit the scope or
extent of this or any provision of this Agreement;

(c)     any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and

(d)     words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.

Article 2
REPRESENTATIONS, WARRANTIES AND COVENANTS

2.1     General. The Borrower hereby represents to, warrants to and covenants
with Lender, as set forth in this Article, that all representations, covenants
and warranties made hereunder shall survive the execution and delivery of the
security and supporting documents to the Lender and any disbursements or advance
of the Loan monies, and no investigation at any time made by or on behalf of the
Lender shall diminish in any respect whatsoever the Lender's right to rely
thereon. All statements contained in any certificate or other instruction
delivered by or on behalf of the Borrower pursuant to this Agreement shall
constitute representations and warranties made by the Borrower hereunder.

2.2     Power of the Borrower. The Borrower has, and shall until repayment in
full of the Principal Sum and any Interest thereon, have all requisite power and
authority to enter into this Agreement and grant the Security and supporting
documents as required by the Lender.

2.3     Binding effect. This Agreement and the Security and supporting documents
have been or will be duly and validly authorized, executed and delivered by the
Borrower to the Lender upon the execution of this Agreement and are or will be
valid obligations legally binding on the Borrower and enforceable in accordance
with their respective terms.

2.5     Contravention of law. Neither the execution and delivery of this
Agreement, nor the Security and supporting documents, nor the performance of or
compliance with any of their respective terms, will contravene any provision of
any law, regulation, order or permit applicable to the Borrower, or result in a
breach, or constitute a default under, or require any consent under the terms or
conditions of any agreement or instrument to which the Borrower is a party.

Article 3
TERMS OF LOAN AND REPAYMENT THEREOF

3.1     Principal Sum Loan by the Lender to the Borrower and payment out thereof

. It is hereby expressly acknowledged and agreed by the Parties that the Lender
has agreed to advance, and may have already advanced, by way of Loan to the
Borrower under the terms and conditions of this Agreement as contemplated by the
Letter Agreement, the aforementioned Principal Sum of $335,000.00 on such date
as this Agreement and its supporting Security and related documents are deemed
executed by each of the Parties (such date of advance being the "Effective Date"
of such Loan for the purposes of this Agreement).



-6-



--------------------------------------------------------------------------------



In this regard the Parties hereby also acknowledge and agree that any such
advance of the Principal Sum Loan monies hereunder will only be made in the
following manner as contemplated by the terms of the Letter Agreement:

(a)     an initial $50,000.00 of the Loan Principal Sum (the "Initial Advance")
will be advanced upon the execution of this Agreement; and

(b)     the final $285,000.00 of the Loan Principal Sum (the "Final Advance")
will be advanced upon the execution of the Acquisition Agreement and support
agreements with all directors and officers of the Borrower and with the four
largest shareholders of the Borrower (the "Support Agreements"). In addition,
any such Final Advance shall be based on a mutually acceptable and pre-approved
budget (the "Budget"), agreed by the Parties hereto, as evidenced by the
signature or initialization of the Budget by each of the Parties at or prior to
the execution of this Agreement.

It is further understood and agreed by the Parties hereto that Borrower shall
not use any portion of the Principal Sum to make any payments apart from those
itemized on the Budget without the prior written approval of Lender; nor shall
Borrower use any portion of the Principal Sum to pay any of its creditors
(including any included in the Budget) without Lender's prior written approval,
which approval shall not be unreasonably withheld or delayed.

3.2     Security for the Loan. The Parties acknowledge that the Principal Sum
will or has been advanced by the Lender to the Borrower by way of Loan and
subject to the fulfillment and/or the continuing fulfillment of the following
conditions to the satisfaction of the Lender in its sole and absolute discretion
from time to time:

(a)     the execution by the Borrower of this Agreement:

(b)     the granting and delivery by the Borrower to the Lender of the Security
and all other supporting documents required under this Agreement;

(c)     the execution and delivery by the Borrower to the Lender of the form of
"General Security Agreement" (the "Security Agreement") for the Principal Sum
and any Interest thereon which is attached hereto as Schedule "A" and which
forms a material part hereof;

(d)     the Borrower has not created or permitted to exist any charge,
encumbrance or lien or claim against or any security interest in any of its
assets and properties which rank or could in any event rank in priority to or
pari passu with the Security of the Lender under this Agreement;

(e)     no default has occurred under any of the terms of the Agreement or the
terms of the Security; and

-7-



--------------------------------------------------------------------------------



(f)     the Borrower has not otherwise made an assignment for the benefit of any
of its creditors, has not been declared bankrupt, has not made a proposal or
otherwise taken advantage of provisions for relief under the Bankruptcy &
Insolvency Act, the Company's Creditors Arrangement Act or similar legislation
in any jurisdiction, has not made an authorized assignment or suffered an
appointment of a receiver or receiver-manager over all or any part of its assets
and business, and an order of execution or execution proceedings has not been
taken as against any of its assets that remains unsatisfied for a period of 45
calendar days.

3.3     Interest on the Loan. The Principal Sum advanced by the Lender to the
Borrower from time to time shall bear interest commencing on the Effective Date
of any such Loan at the rate of three percent (3%) per annum (herein, again, the
"Interest"), payable in full at maturity.

3.4     Repayment of the Principal Sum portion of the Loan. Subject to the
following, the Borrower hereby covenants to repay to the Lender, as required
under the terms of this Agreement and the Letter Agreement, all Principal Sum
and monies which have heretofore been advanced by the Lender to the Borrower
under this Agreement, together with all outstanding Interest thereon, at or
before 5:00 p.m. (Vancouver time) on the earlier of March 31, 2012 or the
closing of the Transaction (the "Final Principal Sum Payment Date"), failing
which the Lender, upon written notice to the Borrower, may, within 30 days,
realize upon any of the Security which has been provided by the Borrower to the
Lender in accordance with the terms of this Agreement. Should the closing date
be extended by mutual consent, revised payment dates with be agreed upon. Should
the Plan of Arrangement fail to close, the Borrower will be given 60 days to
repay the loan principal and interest.

Article 4
SECURITY FOR THE LOAN

4.1     Security by way of Security Agreement. As security for the due and
punctual repayment of the Principal Sum and any Interest thereon from time to
time in accordance with the terms of this Agreement, the Borrower shall provide
the Lender, upon the Effective Date of this Agreement, with a duly executed
Security Agreement under the provisions of the Personal Property Security Act of
the Province of British Columbia, in the form of the Security Agreement which is
attached hereto as Schedule "A".

4.2      Further Security by way of registration of Security. As further
security to the Security Agreement and for the due and punctual repayment of the
Principal Sum and any Interest thereon from time to time in accordance with the
terms of this Agreement, the Borrower shall also provide the Lender, also upon
the Effective Date of this Agreement, with such other Security documentation as
may be required by the Lender and its counsel, acting reasonably, in order to
evidence the Loan, together with and all other supporting documents required
under any such Security documentation.

4.3     No merger. The Security, additional security and supporting documents
shall not operate so as to create any merger or discharge of any indebtedness or
liability of the Borrower, or of any assignment, transfer, guarantee, lien,
contract, promissory note, bill of exchange or security of any form held or
which may hereafter be held by the Lender from the Borrower or from any other
person whomsoever.

-8-



--------------------------------------------------------------------------------



4.4     Waiver. The Lender may waive any breach or default of the Borrower of
this Agreement and no failure or delay on the part of the Lender to exercise any
right, power or remedy given herein or by statute or at law or in equity or
otherwise shall operate as a waiver thereof, nor shall any such waiver be deemed
to be a waive of any subsequent similar default or other event.

Article 5
DEFAULT

5.1     Default. Notwithstanding any other provision of this Agreement, the
occurrence of any of the following events or conditions will also constitute a
default (the "Default") under this Agreement by the Borrower:

(a)     the Borrower does not observe or perform any of the Borrower's
obligations under this Agreement and shall fail to cure such default within 20
calendar days after receipt of notice thereof in writing by the Borrower from
the Lender;

(b)     any representation, warranty, covenant or statement made by or on behalf
of the Borrower to the Lender is untrue in any material respect at the time when
or as of which it was made;

(c)     the Borrower ceases or threatens to cease to carry on in the normal
course the Borrower's business or any material part thereof, with the
understanding that the Lender has met all of the obligations under the terms of
this Agreement;

(d)     a proceeding shall have been instituted in a court having jurisdiction
seeking a decree or order for relief in respect of the Borrower in any
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Borrower for any substantial part of the Borrower's property,
or for the winding-up or liquidation of the Borrower's affairs; or

(e)     the Borrower shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of any order for relief in an involuntary case under any
such law or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) of the Borrower or for any substantial part of the Borrower's
property, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay the Borrower's debts as they become due, or shall
take any action in furtherance of any of the foregoing.

-9-



--------------------------------------------------------------------------------



5.2     Additional remedies. Notwithstanding any other provision of this
Agreement, upon Default the Lender will have, in addition to the rights and
Security specifically provided for in this Agreement, all of the rights and
remedies available to a secured party under the provisions of the Personal
Property Security Act of the Province of British Columbia, as well as the rights
and remedies recognized at law and in equity, and to this end upon Default the
Borrower hereby appoints the Lender, together with its officers, authorized
employees and agents, as the Borrower's irrevocable, true and lawful
attorney-in-fact with all necessary power and authority to:

(a)     endorse the name of the Borrower upon any cheques or other evidences of
payment or any document or instrument that may come into the possession of the
Lender as proceeds of or relating to the Collateral;

(b)     demand, sue for, collect, compromise and give acquittances for any and
all Collateral;

(c)     prosecute, defend or compromise any action, claim or proceeding with
respect to the Collateral;

(d)     notify any of the obligors with respect to the accounts or the
assignment of the accounts and direct such obligor to make payment to the
Lender; and

(e)     take such other action as the Lender reasonably may deem appropriate,
including extending or modifying the terms of payment of the accounts.

No right will be exclusive of or dependent upon or merge in any other right, and
one or more of such rights may be exercised independently or in combination from
time to time.

IN WITNESS WHEREOF

each of the Parties has set their respective hands and seals in the presence of
their duly authorized signatories as of the Execution Date determined
hereinabove.



The COMMON SEAL of
Cue Resources Ltd.
the Borrower herein,
was hereunto affixed in the presence of:
/s/ Robert Tyson                                       
Authorized Signatory

)
)
)
)
)
)



(C/S)

The COMMON SEAL of
Uranium Energy Corp.,
the Lender herein,
was hereunto affixed in the presence of:
/s/ Amir Adnani                                     
Authorized Signatory

)
)
)
)
)
)



(C/S)



--------------------------------------------------------------------------------



Schedule A

This is Schedule A to that certain Secured Loan Agreement respecting Cue
Resources Ltd. and Uranium Energy Corp.

Form of Security Agreement

Refer to the materials attached hereto.

__________

__________



GENERAL SECURITY AGREEMENT



- From -



CUE RESOURCES LTD.



- To -



URANIUM ENERGY CORP.



 

Dated as of January 20, 2012





--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT

THIS GENERAL SECURITY AGREEMENT

is made as of the 20th day of January, 2012.



FROM:

CUE RESOURCES LTD.

, a company existing under the laws of the Province of British Columbia, Canada,
and having an address for notice and delivery located at Suite 1430, 800 West
Pender Street, Vancouver, British Columbia, Canada, V6C 2V6



(the "Borrower").

TO:

URANIUM ENERGY CORP.

, a company existing under the laws of the State of Nevada, U.S.A., and having
an address for notice and delivery located at Suite 320, 1111 West Hastings
Street, Vancouver, British Columbia, Canada, V6E 2J3



(the "Lender");

1.     SECURITY INTEREST

1.1     For consideration the Borrower does hereby, to the extent possible and
permissible under applicable laws:

(a)     save and except for the shares of the Borrower's subsidiary in Paraguay,
Transandes Paraguay S.A., which holds the Borrower's material property interests
in Paraguay (collectively, the "Subsidiary Shares"), mortgage and charge as and
by way of a fixed and specific charge, and assign and transfer to the Lender,
and grant to the Lender a security interest in, all the Borrower's right, title
and interest in and to all its presently owned or held and after acquired or
held personal property, of whatever nature or kind (including without limitation
client lists, client records, and client files) and wheresoever situate, and all
proceeds thereof and therefrom including:

(i)     all equipment, including, without limiting the generality of the
foregoing, machinery, tools, fixtures, furniture, furnishings, chattels, motor
vehicles and other tangible personal property that is not Inventory, and all
parts, components, attachments, accessories, accessions, replacements,
substitutions, additions and improvements to any of the foregoing (all of which
is hereinafter collectively called the "Equipment");

(ii)     all inventory, including, without limiting the generality of the
foregoing, goods acquired or held for sale or lease or furnished or to be
furnished under contracts of rental or service, all raw materials, work in
process, finished goods, returned goods, repossessed goods, and all packaging
materials, supplies and containers relating to or used or consumed in connection
with any of the foregoing (all of which is hereinafter collectively called the
"Inventory");



--------------------------------------------------------------------------------



(iii)     all debts, accounts, claims, demands, monies and choses in action
which now are, or which may at any time hereafter be, due or owing to or owned
by the Borrower and all books, records, documents, papers and electronically
recorded data recording, evidencing or relating to the said debts, accounts,
claims, demands, monies and choses in action or any part thereof (all of which
is hereinafter collectively called the "Accounts");

(iv)     all documents of title, chattel paper, instruments, investment property
and money, and all other goods of the Borrower that are not Equipment, Inventory
or Accounts;

(v)     all contractual rights, licenses, goodwill, patents, trademarks, trade
names, copyrights and other intellectual property of the Borrower, all other
choses in action of the Borrower of every kind which now are, or which may at
any time hereafter be, due or owing to or owned by the Borrower, and all other
intangible property of the Borrower which is not Accounts, chattel paper,
instruments, documents of title, securities or money;

(vi)     without limiting the generality of the foregoing, the personal
property, if any, described in Schedule "A" which is attached hereto; and

(b)     save and except for the Subsidiary shares, charge as and by way of a
floating charge, and grant to the Lender a security interest in and to:

(i)     all the Borrower's right, title and interest in and to all its presently
owned or held and after acquired or held real, immovable and leasehold property
and all interests therein, and all easements, rights-of-way, privileges,
benefits, licences, improvements and rights whether connected therewith or
appurtenant thereto or separately owned or held, including all structures, plant
and other fixtures (all which is hereinafter collectively called the "Real
Property"); and

(ii)     all assets and undertakings of the Borrower, of whatsoever nature or
kind and wheresoever situate, and all proceeds thereof and therefrom, other than
such of its assets and undertakings as are otherwise validly and effectively
subject to the charges and security interests in favour of the Lender created
pursuant to this Clause 1.1.

1.2     The charges, assignments and transfers and security interests created
pursuant to Clause 1.1 are hereinafter collectively called the "Security
Interests", and the property subject to the Security Interests and all property,
assets and undertakings expressed to be charged, assigned or transferred or
secured by any instruments supplemental hereto or in implementation hereof are
hereinafter collectively called the "Collateral".

-2-



--------------------------------------------------------------------------------



2.     EXCEPTIONS

The last 10 days of the term created by any lease of real property or agreement
therefor are hereby excepted out of any charge or security interest created by
this Security Agreement but the Borrower shall stand possessed of the reversion
thereby remaining upon trust to assign and dispose thereof to any third party as
the Lender shall direct.

3.     ATTACHMENT

The Borrower acknowledges that the Security Interests hereby created attach upon
the execution of this Security Agreement (or in the case of any after acquired
property, upon the date of acquisition thereof), that value has been given, and
that the Borrower has (or in the case of any after acquired property, will have
upon the date of acquisition) rights in the Collateral.

4.     OBLIGATIONS SECURED

This Security Agreement and the Security Interests hereby created are in
addition to and not in substitution for any other security interest now or
hereafter held by the Lender from the Borrower or from any other person
whomsoever and shall be general and continuing security for the payment of all
indebtedness and liability of the Borrower to the Lender (including interest
thereon), present and future, absolute or contingent, joint or several, direct
or indirect, matured or not, extended or renewed, wheresoever and howsoever
incurred, and any ultimate balance thereof, including all advances on current or
running account, future advances and re-advances, and for the performance of all
obligations of the Borrower to the Lender, whether or not contained in this
Security Agreement (all of which indebtedness, liability and obligations are
hereinafter collectively called the "Obligations").

5.     REPRESENTATIONS AND WARRANTIES

5.1     The Borrower represents and warrants that this Security Agreement is
granted in accordance with resolutions of the directors (and of the shareholders
as applicable) of the Borrower or, if the Borrower is a partnership, of the
partners, of the Borrower, and all other matters and things have been done and
performed so as to authorize and make the execution and delivery of this
Security Agreement, and the performance of the Borrower's obligations hereunder,
legal, valid and binding.

5.2     The Borrower represents and warrants that the Borrower lawfully owns and
possesses all presently held Collateral and has good title thereto, free from
all security interests, charges, encumbrances, liens and claims, save only the
charges or security interests, if any, consented to in writing by the Lender or
shown in any Schedule hereto, and the Borrower has good right and lawful
authority to grant a security interest in the Collateral as provided by this
Security Agreement.

6.     COVENANTS OF THE BORROWER

6.1     The Borrower covenants that at all times while this Security Agreement
remains in effect the Borrower will:

-3-



--------------------------------------------------------------------------------



(a)     defend the title to the Collateral for the benefit of the Lender against
the claims and demands of all persons;

(b)     fully and effectually maintain and keep maintained the Security
Interests hereby created valid and effective;

(c)     maintain the Collateral in good order and repair;

(d)     forthwith pay all taxes, assessments, rates, duties, levies, government
fees, claims and dues lawfully levied, assessed or imposed upon it or the
Collateral when due, unless the Borrower shall in good faith contest its
obligations so to pay and shall furnish such security as the Lender may require;

(e)     forthwith pay all costs (including the Lender's cost of the time and
services of its employees), charges, expenses and legal fees and disbursements
(on a solicitor and his own client basis) which may be incurred by the Lender
in:

(i)     taking, recovering and keeping possession of the Collateral;

(ii)     all other actions and proceedings taken in connection with the
preservation of the Collateral, protecting the Lender's rights under this
Security Agreement, and the enforcement of this Security Agreement and of any
other security interest held by the Lender as security for the Obligations;

(iii)     all other actions and proceedings relating to the Borrower whether or
not the Lender appears in, or is or might become a party to, any action or
proceeding;

(f)     at the Lender's request at any time and from time to time execute and
deliver such further and other documents and instruments and do all acts and
things as the Lender in its absolute discretion requires in order to confirm and
perfect, and maintain perfection of, the Security Interests hereby created in
favour of the Lender upon any of the Collateral;

(g)     notify the Lender promptly of:

(i)     any change in the information contained herein relating to the Borrower,
its business or the Collateral, including without limitation any change of name
or address of the Borrower and any change in the present location of any
Collateral;

(ii)     the details of any material acquisition of Collateral;

(iii)     any material loss or damage to Collateral;

(iv)     any material default by any account debtor in payment or other
performance of his obligations to the Borrower with respect to any Accounts; and

-4-



--------------------------------------------------------------------------------



(v)     the return to or repossession by the Borrower of Collateral where such
return or repossession of Collateral is material in relation to the business of
the Borrower;

(h)     carry on and conduct its business in a proper and business-like manner,
including maintenance of proper books of account and records; and

(i)     permit the Lender and its representatives, at all reasonable times,
access to all its property, assets and undertakings and to all its books of
account and records for the purpose of inspection and render all assistance
necessary for such inspection;

7.     INSURANCE

7.1     The Borrower covenants that at all times while this Security Agreement
is in effect the Borrower shall:

(a)     maintain or cause to be maintained insurance on the Collateral with an
insurer, of kinds, for amounts and payable to such person or persons, all as the
Lender may reasonably require, and in particular maintain insurance on the
Collateral to the full insurable value against loss or damage by fire including
extended coverage endorsement and in the case of motor vehicles, maintain
insurance against theft;

(b)     cause the insurance policy or policies required hereunder to be assigned
to the Lender and have as part thereof a standard mortgage clause or a mortgage
endorsement, as appropriate; and

(c)     pay any premium in connection with such insurance, and deliver all such
policies to the Lender, if it so requires.

7.2     If proceeds of any insurance required hereunder become payable, the
Lender may, in its absolute discretion apply such proceeds to such part or parts
of the Obligations as the Lender may see fit or the Lender may release any such
insurance proceeds to the Borrower for the purpose of repairing, replacing or
rebuilding, but any release of insurance proceeds to the Borrower shall not
operate as a payment on account of the Obligations or in any way affect this
Security Agreement.

7.3     The Borrower will forthwith, on the happening of loss or damage to the
Collateral, notify the Lender thereof and furnish to the Lender at the
Borrower's expense any necessary proof and do any necessary act to enable the
Lender to obtain payment of the insurance proceeds, but nothing herein contained
shall limit the Lender's right to submit to the insurer a proof of loss on its
own behalf.

7.4     The Borrower hereby authorizes and directs the insurer under any policy
of insurance required hereunder to include the name of the Lender as a loss
payee on any cheque or draft which may be issued with respect to a claim under
and by virtue of such insurance, and the production by the Lender to any insurer
of a certified copy of this Security Agreement shall be its full and complete
authority for so doing.

-5-



--------------------------------------------------------------------------------



7.5     If the Borrower fails to maintain insurance as required by Clause 7.1,
the Lender may, but shall not be obliged to, maintain or effect such insurance
coverage, or so much thereof as the Lender considers necessary for its
protection.

8.     PERFORMANCE OF OBLIGATIONS

If the Borrower fails to perform its obligations hereunder, the Lender may, but
shall not be obliged to, perform any or all of such obligations without
prejudice to any other rights and remedies of the Lender hereunder, and any
payments made and any costs (including the Lender's cost of the time and
services of its employees), charges, expenses and legal fees and disbursements
(on a solicitor and his own client basis) incurred in connection therewith shall
be payable by the Borrower to the Lender forthwith with interest until paid at
the highest rate borne by any of the Obligations.

9.     RESTRICTIONS ON SALE OR DISPOSAL OF COLLATERAL

9.1     Except as herein provided, without the prior written consent of the
Lender the Borrower will not:

(a)     sell, lease or otherwise dispose of the Collateral;

(b)     release, surrender or abandon possession of the Collateral; or

(c)     move or transfer the Collateral from the jurisdictions in which the
Security Interests hereby created have been perfected.

9.2     Provided that the Borrower is not in default under this Security
Agreement, at any time without the consent of the Lender the Borrower may lease,
sell, license, consign or otherwise deal with items of Collateral in the
ordinary course of its business and for the purposes of carrying on its
business.

10.     DEFAULT

10.1     The Borrower shall be in default under this Security Agreement, unless
waived by the Lender, in any of the following events:

(a)     the Borrower makes default in payment when due of any indebtedness or
liability of the Borrower to the Lender; or

(b)     the Borrower is in breach of any material term, condition, obligation or
covenant to the Lender, or any representation or warranty to the Lender is
untrue, whether or not contained in this Security Agreement; or

(c)     the Borrower declares itself to be insolvent or admits in writing its
inability to pay its debts generally as they become due, or makes an assignment
for the benefit of its creditors, is declared bankrupt, makes a proposal or
otherwise takes advantage of provisions for relief under the Bankruptcy and
Insolvency Act, the Companies' Creditors Arrangement Act or similar legislation
in any jurisdiction, or makes an authorized assignment; or

-6-



--------------------------------------------------------------------------------



(d)     a receiver, receiver and manager or receiver manager of all or any part
of the Collateral is appointed; or

(e)     an order is made or an effective resolution is passed for winding up the
Borrower; or

(f)     the Borrower ceases or threatens to cease to carry on all or a
substantial part of its business; or

(g)     an order of execution against the Collateral or any part thereof remains
unsatisfied for a period of 10 days; or

(h)     the holder of any other security interest, charge, encumbrance or lien
on or claim against any of the Collateral does anything to enforce or realize on
such security interest, charge, encumbrance, lien or claim; or

(i)     the Borrower enters into an amalgamation, a merger or other similar
arrangement with any other person; or

(j)     the Lender in good faith believes and has commercially reasonable
grounds to believe that the prospect of payment or performance of any of the
Obligations is impaired or that any of the Collateral is or is about to be
placed in jeopardy.

10.2     For the purposes of Section 203 of the Land Title Act (British
Columbia), the floating charge created by this Security Agreement over Real
Property shall become a fixed charge thereon upon the earliest of:

(a)     the occurrence of an event described in Clause 10.1(c), (d), (e) or (f);
or

(b)     the Lender taking any action pursuant to Clause 11 to enforce and
realize on the Security Interests created by this Security Agreement.

11.     ENFORCEMENT

Upon any default under this Security Agreement the Lender may declare any or all
of the Obligations to become immediately due and payable and the security hereby
constituted will immediately become enforceable. To enforce and realize on the
Security Interests created by this Security Agreement the Lender may take any
action permitted by law or in equity, as it may deem expedient, and in
particular and without limiting the generality of the foregoing, the Lender may
do any of the following:

(a)     appoint by instrument a receiver, receiver and manager or receiver
manager (the person so appointed being hereinafter called the "Receiver") of the
Collateral, with or without bond as the Lender may determine, and from time to
time in its absolute discretion remove such Receiver and appoint another in its
stead;

-7-



--------------------------------------------------------------------------------



(b)     enter upon any premises of the Borrower and take possession of the
Collateral with power to exclude the Borrower, its agents and its servants
therefrom, without becoming liable as a mortgagee in possession;

(c)     preserve, protect and maintain the Collateral and make such replacements
thereof and repairs and additions thereto as the Lender may deem advisable;

(d)     sell, lease or otherwise dispose of all or any part of the Collateral,
whether by public or private sale or lease or otherwise, in such manner, at such
price as can be reasonably obtained therefor and on such terms as to credit and
with such conditions of sale and stipulations as to title or conveyance or
evidence of title or otherwise as to the Lender may seem reasonable, provided
that if any sale, lease or other disposition is on credit the Borrower will not
be entitled to be credited with the proceeds of such sale, lease or other
disposition until the monies therefor are actually received; and

(e)     exercise all of the rights and remedies of a secured party under the
Act.

11.2     A Receiver appointed pursuant to this Security Agreement shall be the
agent of the Borrower and not of the Lender and, to the extent permitted by law
or to such lesser extent permitted by its appointment, shall have all the powers
of the Lender hereunder, and in addition shall have power to carry on the
business of the Borrower and for such purpose from time to time to borrow money
either secured or unsecured, and if secured by a security interest on any
Collateral, such security interest may rank before or pari passu with or behind
any of the Security Interests created by this Security Agreement, and if it does
not so specify such security interest shall rank in priority to the Security
Interests created by this Security Agreement.

11.3     Subject to the claims, if any, of the creditors of the Borrower ranking
in priority to this Security Agreement, all amounts realized from the
disposition of Collateral pursuant to this Security Agreement will be applied as
the Lender, in its absolute discretion, may direct as follows:

(a)     in payment of all costs, charges and expenses (including legal fees and
disbursements on a solicitor and his own client basis) incurred by the Lender in
connection with or incidental to:

(i)     the exercise by the Lender of all or any of the powers granted to it
pursuant to this Security Agreement; and

(ii)     the appointment of the Receiver and the exercise by the Receiver of all
or any of the powers granted to it pursuant to this Security Agreement,
including the Receiver's reasonable remuneration and all outgoings properly
payable by the Receiver;

(b)     in or toward payment to the Lender of all principal and other monies
(except interest) due in respect of the Obligations; and

-8-



--------------------------------------------------------------------------------



(c)     in or toward payment to the Lender of all interest remaining unpaid in
respect of the Obligations.

Subject to applicable law and the claims, if any, of other creditors of the
Borrower, any surplus will be paid to the Borrower.

12.     DEFICIENCY

If the amounts realized from the disposition of the Collateral are not
sufficient to pay the Obligations in full the Borrower will immediately pay to
the Lender the amount of such deficiency.

13.     LIABILITY OF LENDER

The Lender shall not be responsible or liable for any debts contracted by it,
for damages to persons or property or for salaries or non-fulfillment of
contracts during any period when the Lender shall manage the Collateral upon
entry, as herein provided, nor shall the Lender be liable to account as a
mortgagee in possession or for anything except actual receipts or be liable for
any loss on realization or for any default or omission for which a mortgagee in
possession may be liable. The Lender shall not be bound to do, observe or
perform or to see to the observance or performance by the Borrower of any
obligations or covenants imposed upon the Borrower nor shall the Lender, in the
case of securities, instruments or chattel paper, be obliged to preserve rights
against other persons, nor shall the Lender be obliged to keep any of the
Collateral identifiable. The Borrower hereby waives any applicable provision of
law permitted to be waived by it which imposes higher or greater obligations
upon the Lender than aforesaid.

14.     ACCOUNTS

Notwithstanding any other provision of this Security Agreement, the Lender may
collect, realize, sell or otherwise deal with the Accounts or any part thereof
in such manner, upon such terms and conditions, after default, as may seem to it
advisable, and without notice to the Borrower, except in the case of disposition
and then subject to the provisions of Part V of the Act. All monies or other
forms of payment received by the Borrower in payment of any Account after a
default hereunder will be received and held by the Borrower in trust for the
Lender.

15.     APPROPRIATION OF PAYMENTS

Any and all payments made in respect of the Obligations from time to time and
monies realized from any security interests held therefor (including monies
collected in accordance with or realized on any enforcement of this Security
Agreement) may be applied to such part or parts of the Obligations as the Lender
may see fit, and the Lender may at all times and from time to time change any
appropriation as the Lender may see fit.

16.     CONSOLIDATION

In accordance with the Property Law Act (British Columbia), the doctrine of
consolidation applies to this Security Agreement.

17.     LIABILITY TO ADVANCE

Except to the extent that the Lender:

-9-



--------------------------------------------------------------------------------



(a)     by accepting bills of exchange drawn on it by the Borrower, or

(b)     by issuing letters of credit or letters of guarantee on the application
of the Borrower,

is required to advance monies on the maturity of such bills or pursuant to such
letters of credit or letters of guarantee, as the case may be, none of the
preparation, execution, perfection and registration of this Security Agreement
or the advance of any monies shall bind the Lender to make any advance or loan
or further advance or loan, or renew any note or extend any time for payment of
any indebtedness or liability of the Borrower to the Lender.

18.     WAIVER

The Lender may from time to time and at any time waive in whole or in part any
right, benefit or default under any clause of this Security Agreement but any
such waiver of any right, benefit or default on any occasion shall be deemed not
to be a waiver of any such right, benefit or default thereafter, or of any other
right, benefit or default, as the case may be. No waiver shall be effective
unless it is in writing.

19.     NOTICE

Notice may be given to either party by sending it through the post in prepaid
mail or delivered to the party for whom it is intended, at the principal address
of such party provided herein or at such other address as may be given in
writing by such party to the other, and any notice if posted shall be deemed to
have been given at the expiration of three business days after posting and if
delivered, on delivery.

20.     EXTENSIONS

The Lender may grant extensions of time and other indulgences, take and give up
security, accept compositions, compound, compromise, settle, grant releases and
discharges, refrain from perfecting or maintaining perfection of security
interests, and otherwise deal with the Borrower, account debtors of the
Borrower, sureties and others and with Collateral and other security interests
as the Lender may see fit without prejudice to the liability of the Borrower or
the Lender's right to hold and realize on the Security Interests created by this
Security Agreement.

21.     NO MERGER

This Security Agreement shall not operate so as to create any merger or
discharge of any of the Obligations, or of any assignment, transfer, guarantee,
lien, contract, promissory note, bill of exchange or security interest of any
form held or which may hereafter be held by the Lender from the Borrower or from
any other person whomsoever. The taking of a judgment with respect to any of the
Obligations will not operate as a merger of any of the covenants contained in
this Security Agreement.

-10-



--------------------------------------------------------------------------------



22.     RIGHTS CUMULATIVE

All rights and remedies of the Lender set out in this Security Agreement, and in
any other security agreement held by the Lender from the Borrower or any other
person whomsoever to secure payment and performance of the Obligations, are
cumulative and no right or remedy contained herein or therein is intended to be
exclusive but each is in addition to every other right or remedy contained
herein or therein or in any future security agreement, or now or hereafter
existing at law, in equity or by statute, or pursuant to any other agreement
between the Borrower and the Lender that may be in effect from time to time.

23.     ASSIGNMENT

The Lender may, without further notice to the Borrower, at any time assign,
transfer or grant a security interest in this Security Agreement and the
Security Interests created hereby. The Borrower expressly agrees that the
assignee, transferee or secured party, as the case may be, shall have all of the
Lender's rights and remedies under this Security Agreement subject to any
defense, counterclaim, right of set-off or otherwise any claim which the
Borrower now has or hereafter acquires against the Lender prior to such
assignment, transfer or grant of security interest and, subject to the
foregoing, will pay the Obligations to the assignee, transferee or secured
party, as the case may be, as the Obligations become due.

24.     SATISFACTION AND DISCHARGE

Any partial payment or satisfaction of the Obligations or any ceasing by the
Borrower to be indebted to the Lender shall be deemed not to be a redemption or
discharge of this Security Agreement. The Borrower shall be entitled to a
release and discharge of this Security Agreement upon full payment and
satisfaction of all Obligations, and upon written request by the Borrower and
payment to the Lender of a discharge fee to be fixed by the Lender and payment
of all costs, charges, expenses and legal fees and disbursements (on a solicitor
and his own client basis) incurred by the Lender in connection with the
Obligations and such release and discharge.

25.     ENUREMENT

This Security Agreement shall enure to the benefit of the Lender and its
successors and assigns, and shall be binding upon the successors and permitted
assigns of the Borrower.

26.     INTERPRETATION

26.1     In this Security Agreement:

(a)     "Collateral" has the meaning set out in Clause 1 hereof and any
reference to Collateral shall, unless the context otherwise requires, be deemed
to be a reference to Collateral as a whole or any part thereof; and

(b)     "the Act" means the Personal Property Security Act (British Columbia)
and all regulations thereunder, as amended from time to time.

26.2     Words and expressions used herein that have been defined in the Act
shall be interpreted in accordance with their respective meanings given in the
Act unless otherwise defined herein or unless the context otherwise requires.

26.3     The invalidity or unenforceability of the whole or any part of any
clause of this Security Agreement shall not affect the validity or
enforceability of any other clause or the remainder of such clause.

-11-



--------------------------------------------------------------------------------



26.4     The headings of the clauses of this Security Agreement have been
inserted for reference only and do not define, limit, alter or enlarge the
meaning of any provision of this Security Agreement.

26.5     This Security Agreement shall be governed by the laws of British
Columbia.

27.     COPY OF AGREEMENT AND FINANCING STATEMENT

The Borrower hereby:

(a)     acknowledges receiving a copy of this Security Agreement; and

(b)     waives all rights to receive from the Lender a copy of any financing
statement or financing change statement filed, or any verification statement
received, at any time in respect of this Security Agreement.



IN WITNESS WHEREOF the Borrower has executed this Security Agreement.



 

USE BLACK INK ONLY

 

Execution Date

 

USE BLACK INK ONLY

 

Officer Signature(s)

 

Y

M

D

 

Party(ies) Signature(s)

                 

                                                          









 

2012

01



 

CUE RESOURCES LTD.


by its authorized signatory:


                                                
Print Name                

-12-



--------------------------------------------------------------------------------





OFFICER CERTIFICATION: Your signature constitutes a representation that you are
a solicitor, notary public or other person authorized by the Evidence Act,
R.S.B.C. 1996, c.124, to take affidavits for use in British Columbia and
certifies the matters set out in Part 5 of the Land Title Act as they pertain to
the execution of this instrument.

*     If space insufficient, enter "SEE SCHEDULE" and attach schedule in Form E.
**   If space insufficient, continue executions on additional page(s) in Form D.



--------------------------------------------------------------------------------





Schedule A

The Borrower's Collateral includes, but is not in any manner limited by, the
following:

1.     General Collateral, other than Serial Numbered Goods (insert description
of Equipment by item or kind):

                                                                                                                                                            
                                                                                                                                                            
                                                                                                                                                            

2.     Serial Numbered Goods:



Serial No./
Type

Dept. of Transport No.

Year

Make and Model

                                   
                                   
                                   

                                             
                                             
                                             

                          
                          
                          

                                   
                                   
                                   

3.     Real property interests located in Paraguay:

The Borrower's mineral concessions in Paraguay are more particularly described
in that certain technical report titled "Updated Technical Report on the Yuty
Uranium Project, Republic of Paraguay", dated August 24, 2011, prepared by BRS
Inc. and ExplorMine Consultants for the Borrower, as follows:

Yuty Property

The Borrower owns a 100% interest in a concession contract covering a uranium
exploration property in southern Paraguay (the "Yuty Property"). The concession
contract for exploration and exploitation was issued to Transandes Paraguay S.A.
in August 2008, a wholly owned subsidiary of the Borrower, by the government of
Paraguay, in the form of an Act of Congress, under Legislative Branch Law #3575,
valid for 20 years with subsequent five-year extensions. The Yuty Property
consists of four large mineral concessions covering a total area of 230,992 ha
in southeastern Paraguay. The Yuty Property is located approximately 200 km
southeast and east of Asunción, the Capital of Paraguay, and is near the town of
Yuty. It is situated within the Districts of Fulgencio Yegros, Yuty and Leandro
Oviedo, Departments of Cazaapá and Itapua. The four mineral concessions consist
of:

1.     Central Block (Block 1), covering 100,842 ha, the coordinates of which
are more particularly set out below:

 



--------------------------------------------------------------------------------







UTM Coordinates

Corner

East

North

A

540,373

7,070,126

B

581,108

7,070,126

C

581,108

7,045,456

D

540,373

7,045,456



Topographic charts: Mbuyapey 5568; Caazapa 5668; Santa Rosa de Misiones 5667 and
General Artigas 5667.

2.     Block No. 2, situated east of the Central Block, covering 48,200 ha, the
coordinates of which are more particularly set out below:





UTM Coordinates

Corner

East

North

A

576,000

7,070,126

B

576,000

7,086,000

C

596,000

7,086,000

D

596,000

7,070,126

E

590,000

7,070,126

F

590,000

7,052,000

G

581,108

7,052,000

H

581,108

7,070,126



Topographic charts: Caazapa 5568; General Artigas 5667.

3.      Block No. 3, covering 53,050 ha, the coordinates of which are more
particularly set out below:

 



--------------------------------------------------------------------------------





UTM Coordinates

Corner

East

North

A

588,000

7,038,000

B

585,000

7,024,000

C

575,000

7,024,000

-

-

-

E

572,000

7,034,000

F

572,000

7,040,000

G

567,000

7,040,000

H

567,000

7,045,456

I

581,108

7,045,456

J

581,108

7,038,000



Topographic charts: Caazapa 5568; General Artigas 5667.



--------------------------------------------------------------------------------



4.     Block No. 4, covering 28,900 ha, the coordinates of which are more
particularly set out below:





UTM Coordinates

Corner

East

North

A

581,000

7,086,000

B

576,000

7,086,000

C

576,000

7,082,000

-

-

-

E

553,000

7,124,000

F

563,000

7,124,000

G

563,000

7,095,500

H

566,000

7,095,500

I

566,000

7,088,000

J

581,000

7,088,000



Topographic charts: Caazapa 5568; General Artigas 5667.

__________